DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of copending Application No. 16/898,426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims are anticipated by the claims of the reference application and because anticipation is the epitome of obviousness.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
Since “a waste liquid treatment apparatus” was already claimed in line 3 of claim 14, the “a waste liquid treatment apparatus” of line 8 is indefinite since it is unclear if another waste liquid treatment apparatus is being claimed, or if Applicant intended to claim “the waste liquid treatment apparatus”.
Claims 15-20 are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inaba et al. (U.S. 2020/0386779), hereinafter “Inaba”.  

    PNG
    media_image1.png
    625
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    585
    587
    media_image2.png
    Greyscale

Inaba teaches an automatic sample analyzer comprising a sample conveying system (including sample containers 15 and sample transferring mechanism 17); a reagent compartment (including 

As for claims 2 and 8, each waste liquid chamber includes a valve 56a, 56b and waste pipe for discharging the liquid waste by gravity when the negative pressure is released.

As for claim 11, the waste liquid pipe for the washing liquid is separate from waste liquid pipes 55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of the Chinese Reference CN 206570074 U, hereinafter ‘074.

    PNG
    media_image3.png
    397
    463
    media_image3.png
    Greyscale

‘074 teaches a blood analyzer waste liquid processing device comprising a pressure supply device 6 for alternately supplying negative and positive pressure states to the inside of a container 2, discharging the waste via line 3 when in the container is in the positive pressure state and filling the container with waste via line 1 when the container is in the negative state.  A controller controls the states by on/off control of solenoid valves 9 and 10 [as in claims 3-5 and 15-16].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pressure supply device and method of Inaba to be configured to also provide a positive pressure state as in ‘074 for each container of Inaba since such would increasing the efficiency and speed of discharging waste from a waste .     

Claims 6-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba, as modified by ‘074 above, and in further view of the Chinese Reference CN 203281582 U, hereinafter “582”.  

    PNG
    media_image4.png
    400
    488
    media_image4.png
    Greyscale

The claims add the limitation of a level sensor.  ‘582 teaches water collection container 1 including alternating pressure states in a waste liquid discharge container that also includes a level sensor 4.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the level sensor of ‘582 in the invention of the modified Inaba, since such would prevent overfilling of the waste container and provide the benefit of discharging when only when necessary, increasing efficiency of operation.  
  
Allowable Subject Matter
Claims 12-13 
are provisionally rejected over the grounds of nonstatutory double patenting and 
are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778